


Exhibit 10.9

 

NON-TAX QUALIFIED

NUCLEAR DECOMMISSIONING

MASTER TRUST AGREEMENT

 

THIS NON-TAX QUALIFIED NUCLEAR DECOMMISSIONING MASTER TRUST AGREEMENT (the
“Agreement”), dated as of August 27, 2010, effective September 1, 2010, by and
between  ZionSolutions, LLC (“ZionSolutions”), a limited liability company
organized under the laws of the State of Delaware and having a principal office
at 423 West 300 South, Ste. 200, Salt Lake City, UT 84101, and The Bank of New
York Mellon, as Trustee, having its office at New York, New York  (the
“Trustee”).

 

WITNESSETH:

 

WHEREAS, pursuant to that Asset Sale Agreement dated as of December 11, 2007, by
and among Exelon Generation Company, LLC (“ExGen”), ZionSolutions, and
ZionSolutions’ parent entities, EnergySolutions, LLC, and EnergySolutions, Inc.
(as amended, the “Asset Sale Agreement”) ExGen has agreed, subject to the terms
and conditions of the Asset Sale Agreement, to sell, assign, convey, transfer
and deliver all of its right, title and interest in the Zion Assets (as defined
in the Asset Sale Agreement) to ZionSolutions, and ZionSolutions has agreed,
subject to the terms and conditions of the Asset Sale Agreement, to assume and
discharge the Assumed Liabilities (as defined in the Asset Sale Agreement); and

 

WHEREAS, pursuant to the Asset Sale Agreement ZionSolutions is the owner in
whole or in part of each of the Plants (“Plant” shall mean each, and “Plants”
shall mean all, of the nuclear power plants listed on Schedule A attached to
this Agreement).  Each unit of the multi-unit nuclear power plant site shall be
considered as a separate Plant for the purpose of this Agreement; and

 

WHEREAS, ExGen’s Amended and Restated Non-Tax Qualified Nuclear Decommissioning
Master Trust Agreement dated October 29, 2003 and effective November 1, 2003
(“ExGen  Non-Tax Qualified Agreement”) provides for trusts for the purpose of
providing for the decommissioning of the Plants, which trusts include
nonqualified nuclear decommissioning trusts; and

 

WHEREAS, the trusts that are the subject of this Agreement (the “Non-Tax
Qualified Trusts”) are established by ZionSolutions in accordance with the laws
of the State of Illinois; and

 

WHEREAS, pursuant to the Asset Sale Agreement ExGen wishes to transfer to
ZionSolutions certain non-qualified nuclear decommissioning funds held under the

 

1

--------------------------------------------------------------------------------


 

ExGen Non-Tax Qualified Agreement, and ZionSolutions has agreed to accept such
funds; and

 

WHEREAS, nothing in this Agreement is intended to conflict with or override the
applicable licenses or the applicable regulatory requirements of the NRC, the
Service and other regulators; and

 

WHEREAS, ZionSolutions wishes that the Trustee serve as trustee of the Non-Tax
Qualified Trusts.

 

NOW, THEREFORE, ZionSolutions has previously delivered Schedules to this
Agreement to the Trustee, and the Trustee acknowledges it will receive the funds
described thereon representing the initial funding of the Trusts with respect to
the Plants described or referenced on such Schedules;

 

TO HAVE AND TO HOLD THE SAME IN TRUST for the exclusive use and purpose and upon
the terms and conditions hereinafter set forth and as set forth in the Master
Terms for Trust Agreements (the “Master Terms”) appended hereto as Exhibit 1,
together with the proceeds and reinvestments thereof.

 

ARTICLE 1

PURPOSE OF THE TRUSTS

 

Section 1.01 Establishment of the Trusts. The Trustee has established and shall
hold a separate Non-Tax Qualified Trust for each Plant. The Trustee shall
maintain separate records for each Non-Tax Qualified Trust, and shall credit
thereto its pro rata share of all income of the Trust Fund and charge thereto
its pro rata share of all expenses (other than expenses attributable to a
particular Plant which shall be expenses charged to the Non-Tax Qualified Trust
established for such Plant) and any losses. Until otherwise instructed in
writing by ZionSolutions, nothing in this Agreement or in the Master Terms shall
be deemed to require the Trustee to segregate or invest separately assets of the
Trusts, it being intended that the assets of the Trusts may be maintained and
invested and reinvested as a common pool, but shall not be required to be so
maintained or invested.  The Master Trust shall be known as the Non-Tax
Qualified Nuclear Decommissioning Master Trust for Zion Units 1 and 2.

 

Section 1.02. Purpose of the Trusts. The Non-Tax Qualified Trusts are
established for the exclusive purpose of providing funds for the decommissioning
of the Plants. None of the assets of the Non-Tax Qualified Trust shall be
subject to attachment, garnishment, execution of levy in any manner for the
benefit of creditors of ZionSolutions or any other party.

 

2

--------------------------------------------------------------------------------


 

Section 1.03. Contributions to the Funds. The assets of the Non-Tax Qualified
Trusts shall be transferred or contributed by ZionSolutions (or others approved
in writing by ZionSolutions) from time to time.

 

Section 1.04. Transferability.  ZionSolutions shall not transfer any interest in
a Non-Tax Qualified Trust without the prior written consent of ExGen and ComEd.
The interest of ZionSolutions in any Non-Tax Qualified Trust is not subject to
the claims of the creditors of ZionSolutions; provided, however, that, subject
to Section 2.2(d) of the Master Terms, any creditor of ZionSolutions, as to
which a Disbursement Certificate for a Non-Tax Qualified Trust has been properly
completed and submitted to the Trustee, may assert a claim directly against such
Disbursement Certificate or the amount of such Trust available to pay costs
other than amounts then owing the Trustee under Section 3.2 of the Master Terms.

 

Section 1.05. Master Terms. In addition to the terms set forth in this
Agreement, the Non-Tax Qualified Trusts shall also be governed by the provisions
of the Master Terms. It is intended that the provisions of the Master Terms be
complementary to the terms of this Agreement, provided, however, that to the
extent that the terms of this Agreement are construed by a court of competent
jurisdiction or applicable governmental agency to be in conflict with the Master
Terms, the terms of this Agreement shall take precedence over the Master Terms.
Any term capitalized and not defined herein shall have the meaning set forth in
the Master Terms.

 

ARTICLE II

DISTRIBUTIONS

 

Section 2.01. Distributions. Upon receipt of written instructions from an
Authorized Officer in accordance with Article 2 of the Master Terms, the Trustee
shall distribute all or a portion of the Non-Tax Qualified Trust to
ZionSolutions, its affiliate, or a third party, subject to the applicable
limitations of Article 2 of the Master Terms.

 

ARTICLE III

MISCELLANOUS

 

Section 3.01. Headings. The Section headings set forth in this Agreement are
inserted for convenience of reference only and shall be disregarded in the
construction or interpretation of any of the provisions of this Agreement.

 

Section 3.02. Particular Words. Any word contained in the text of this Agreement
shall be read as the singular or plural as may be applicable in the particular
context. Unless otherwise specifically stated, the word “person” shall be taken
to mean and include an individual, partnership, association, trust, limited
liability company, or corporation.

 

3

--------------------------------------------------------------------------------


 

Section 3.03. Severability of Provisions. If any provision of this Agreement or
of the Master Terms or its application to any person or entity in any
circumstances shall be invalid and unenforceable, the application of such
provision to persons and in circumstances other than those as to which it is
invalid or unenforceable, and the other provisions of this Agreement and the
Master Terms, shall not be affected by such invalidity or unenforceability.

 

Section 3.04. Form and Content of Communications. The names of Authorized
Officers and other persons authorized to act on behalf of ZionSolutions shall be
certified to the Trustee by ZionSolutions. Until notified in writing to the
contrary, the Trustee shall have the right to assume that there has been no
change in the identity or authority of any person previously certified to it
hereunder.

 

Section 3.05. Delivery of Notices Under Agreement. Any notice required by this
Agreement to be given to ZionSolutions or the Trustee shall be deemed to have
been properly given when delivered in person or when mailed postage prepaid, by
registered or certified mail. Notices to ZionSolutions shall be address to:

 

ZIONSOLUTIONS, LLC

423 West 300 South

Suite 200

Salt Lake City, UT 84101

 

Notices to the Trustee shall be addressed to:

Glen R. Metzger, Vice President

BNY Mellon Asset Servicing

One Mellon Center

Room 151-1315

Pittsburgh, PA 15258-0001

 

Section 3.06. Successors and Assigns. Subject to the provisions of Sections 1.04
of this Agreement and 3.1 of the Master Terms, this Agreement shall be binding
upon and inure to the benefit of ZionSolutions, the Trustee, and their
respective successors and assigns.  Any corporation into which the Trustee may
be merged or with which it may be consolidated, or any corporation resulting
from any merger or consolidation to which the Trustee is a party, or any
corporation succeeding to the trust business of the Trustee, shall become the
successor of the Trustee hereunder, without the execution or filing of any
instrument or the performance of any further act on the part of the parties
hereto.

 

Section 3.07. Third Parties. ComEd shall be a beneficiary of the provisions of
Section 3.11 of this Agreement; ExGen shall be a beneficiary of the the
provisions of Sections 2.1, 2.2, 2.4, and 2.7 of the Master Terms; and each of
ComEd and ExGen shall be a beneficiary of the provisions of Sections 1.04 and
3.07 of this Agreement and Sections 2.8 and 2.9 of the Master Terms.  Except as
expressly provided in the foregoing

 

4

--------------------------------------------------------------------------------


 

sentence and the Sections referred to therein with respect to ComEd and ExGen,
nothing expressed or implied in this Agreement or in the Master Terms is
intended, or shall be construed to confer upon or give any person or entity
other than ZionSolutions and the Trustee any rights or remedies under or by
reason of this Agreement. Each of ComEd and ExGen shall have the right to
enforce the provisions of Sections 1.04 and 3.11 of this Agreement and this
Section 3.07 and Sections 2.1, 2.2, 2.4, 2.7, 2.8 and 2.9 of the Master Terms
insofar as such Sections grant it rights under this Agreement.

 

Section 3.08. Counterparts of Agreement.  This Agreement has been executed in
counterparts, each of which shall be deemed to be an executed original.

 

Section 3.09. Governing Jurisdiction. The Trusts created hereunder are Illinois
trusts. All questions pertaining to the validity, construction, and
administration of the Non-Tax Qualified Trusts shall be determined in accordance
with the laws of the State of Illinois.

 

Section 3.10. Trust Fiscal Year. The accounting and taxable year for the Trusts
shall be the taxable year of ZionSolutions for federal income tax purposes. If
the taxable year of ZionSolutions shall change, ZionSolutions shall notify the
Trustee of such change and the accounting and taxable year of all Trusts must
change to the taxable year of ZionSolutions.

 

Section 3.11. Confirmation of Transfer. By separate written instrument, ComEd
has approved ExGen’s transfer of the non-tax qualified nuclear decommissioning
funds held under its ExGen Non-Tax Qualified Agreement to ZionSolutions under
this Agreement subject to (i) ComEd’s rights under Section 1.04 hereof to
approve any successor of a Non-Tax Qualified Trust, (ii) its right to receive
any funds pursuant to the provisions of Section 2.9 of the Master Terms,
(iii) its right to approve any amendment to Section 1.04 and 3.07 hereof and
Section 2.8 and 2.9 of the Master Terms and this Section 3.11 under Section 2.9
of the Master Terms, and (iv) its rights under Section 3.07 of this Agreement to
enforce its rights under Sections 2.8 and 2.9 of the Master Terms, and 3.07 of
this Agreement and this Section 3.11. ComEd has also acknowledged its notice of
the execution of the Asset Sale Agreement and this  Agreement.

 

Section 3.12. Representation.  Each party represents and warrants to the other
that it has full authority to enter into this Agreement upon the terms and
conditions hereof and that the individual executing this Agreement on its behalf
has the requisite authority to bind that party to this Agreement.  ZionSolutions
has received and read the “Customer Identification Program Notice”, a copy of
which is attached to this Agreement as Exhibit A.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, each intending to be legally bound
hereby, have hereunto set their hands and seals as of the day and year first
above written.

 

 

 

ZIONSOLUTIONS, LLC

 

 

 

By:

/s/ Brett Hickman

 

Name:

Brett Hickman

 

Title:

General Counsel & Secretary

 

 

 

 

 

THE BANK OF NEW YORK MELLON

 

By:

/s/ Carol Condie

 

Name:

Carol Condie

 

Title:

Vice President

 

6

--------------------------------------------------------------------------------


 

Schedule A

 

The following is a list of nuclear power plants owned in whole or part by Exelon
and trust funds covered by the Master Terms:

 

Plant

 

Trust Fund

 

Owner

 

 

 

 

 

Zion Unit 1

 

Zion Unit 1
Non-Tax Qualified Trust

 

ZionSolutions, LLC

 

 

 

 

 

Zion Unit 2

 

Zion Unit 2
Non-Tax Qualified Trust

 

ZionSolutions, LLC

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CUSTOMER IDENTIFICATION PROGRAM NOTICE

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

 

To help the government fight the funding of terrorism and money laundering
activities, all financial institutions are required by law to obtain, verify and
record information that identifies each individual or entity that opens an
account.

 

What this means for you:  When you open an account, we will ask you for your
name, address, taxpayer or other government identification number and other
information, such as date of birth for individuals, that will allow us to
identify you.  We may also ask to see identification documents such as a
driver’s license, passport or documents showing existence of the entity.

 

8

--------------------------------------------------------------------------------
